The State brought this action and recovered the judgment under review for penalties under an Act of the Legislature approved March 25, 1907. (Laws 30th Leg., 92-3.)
The defense involved the contention that the Act is invalid for the reason that the subject of which it treats is not expressed in its title as required by Article III, section 35, of the Constitution, which provides: "No bill . . . shall contain more than one subject which shall be expressed in its title." The title of the Act is: "An Act to protect the lives and property of the traveling public and the employes of the railroads in the State of Texas." The first, second and third sections of the Act make it unlawful for railroad companies to run any passenger train, freight train or light engine, outside of yard limits with less than full crews of the number of men specified for each.
What is the subject expressed in the body of the Act? It is the prescribing of the crews to be employed upon trains and engines, or it might be said to be the regulation of the running of the *Page 156 
trains and engines by prescribing the crews thereof. Is that subject expressed in the title? We think it clear that it is not. The title no more expresses and directs attention to that subject than it would to any other legislation which might have been written under it, the tendency of which might have been to protect the lives and property of the traveling public and of railroad employes, such as laws directed against robbers, the obstruction of or injury to tracks, interference with cars and engines, or regulating the conduct of persons at crossings, or the giving of signals, and numerous others that might be instanced. A title so general as that of this Act gives no intimation of the particular subject to which the body of the Act is confined. That which is expressed in the title is not the subject of the Act, but the general end or purpose to be subserved. In the case of Clark v. Commissioners, 54 Kan. 634, the court had before it a statute, the title of which was "An Act to protect fruit trees, hedge plants and fences," and the body of which authorized "the County Commissioners of any county of this State to pay a premium for gopher scalps taken in their county." Of this the court said:
"There is nothing in the body of the Act referring to fruit trees, hedge plants, or fences. In support of the Act, it may be urged that the killing or extermination of gophers may tend to protect fruit trees, hedge plants, and fences, but we do not think the subject of the Act is clearly expressed in its title, as required by section 16, article 2, of the Constitution. The title does not suggest gophers, or bounties for their scalps, or the levying of taxes to pay the same. The title is too general. It no more suggests gophers than it does prairie fires, or malicious trespassing; not, in fact, so much. If the title of the Act referred to bounties for scalps of animals or rodents, although gophers were not named therein, a different question would be presented."
These remarks apply in their full force to the statute now under consideration. In the application of the provision of the Constitution above quoted to particular cases the courts have often used very broad language as to the discretion of the Legislature in constructing titles to statutes, and undoubtedly that discretion is very broad. Some times it is said that the Constitution does not undertake to prescribe the degree of particularity with which the subject of the bill is to be expressed in its title, but leaves that to the Legislature, and this is largely true. A title is not bad merely because of comprehensiveness, but it is bad if it is so indefinite as to express no subject, or if it does not express the particular subject of the Act. The title must not only express a subject, but must express that which is dealt with in the body of the Act. No authority but the plain language of the Constitution is needed for that proposition. But the authorities recognize, as they must, that a title may be so indefinite as not to express any subject of legislation sufficiently or that if may fail to express the subject of the body of the Act. (Sutherland on Stat. Cons., sec. 90, and cases cited.) The expressions in the books which are relied on to sustain this Act were generally used in considering whether or not the titles of Acts *Page 157 
which sufficiently expressed a subject were comprehensive enough to embrace details in the body of the Act as incidental or subsidiary to the subject expressed, and it was for the purpose of pointing out that the comprehensive way in which the subject was stated in the title was no objection. The principle applied was that, under a general statement of the subject of the Act, all provisions germane to that subject may be introduced. Nearly all of the cases relied on are of this class and the general language used was with reference to titles such as were under consideration. Other cases deal with statutes treating in a comprehensive way of subjects which are themselves comprehensive and which require titles equally broad. For instance the title, "An Act to Adopt the Common Law of England," is regarded as sufficient for a statute, the body of which corresponds with it. Other instances might be given. The reason is that the titles truly and adequately express the subjects of the Acts, that which they purport to do. We should have a different question if under the title just stated, an Act were passed merely, to adopt the rule in Shelley's Case. The question then would be whether or not the title expressed the subject of the Act. While it is true that the Constitution does not define the degree of particularity with which the title of an Act shall express the subject, it is equally true that it does require the subject of the Act to be expressed in the title. In this the statute under consideration so clearly fails to comply with the requirement that we must hold it to be invalid. It follows that the judgment should be reversed and that the cause should be dismissed.
Reversed and dismissed.